C. D. Humacao. Infracción Ley de Bebidas, núm. 6 de 1936 ((2) pág. 45).
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por cuanto, la vista del recurso de apelación en el caso de epí-grafe fué celebrada el 25 de enero de 1943, con asistencia del acusado en persona y del Fiscal de esta Corte.
Por cuanto, de los autos ante nos sólo aparecen la denuncia formulada contra el acusado por infracción a la Sección 81 de la Ley de Bebidas Alcohólicas de Puerto Rico de junio 30, 1938; la sen-tencia dictada por la Corte de Distrito de Humacao en 21 de abril de 1939 declarando al acusado culpable e imponiéndole la pena de-30 días de cárcel y las costas; y por último, el escrito de apelación radicado por el acusado apelante el día 21 de abril de 1939.
Por Cuanto, el acusado apelante no ba elevado a esta Corte la transcripción de evidencia,' ni ba formulado alegato alguno, no es-tando la Corte por lo tanto en condiciones de poder entrar a conside-rar los méritos del caso.
Por tanto, se desestima por abandono el recurso.